          Case 1:18-cv-00722-LGS Document 155 Filed 08/18/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 GEORGE BENN,                                                 :
                                              Plaintiff,      :   18 Civ. 722 (LGS)
                                                              :
                            -against-                         :       ORDER
                                                              :
 THE CITY OF NEW YORK, ET AL.,                                :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated June 25, 2020, the parties were directed to file a joint letter

within two business days upon completion of the parties’ settlement conference before Judge

Cave, apprising the Court of the outcome of settlement discussions, and if the case is not

resolved, including a proposed briefing schedule for Defendants’ proposed motion for summary

judgment;

        WHEREAS, by letter dated August 17, 2020, Defendants informed the Court that the

matter did not resolve at the settlement conference and proposed a briefing schedule. It is hereby

        ORDERED that Defendants’ application is GRANTED in part. Defendants shall file the

opening brief by September 22, 2020. The opposition is due October 27, 2020. The reply is

due November 6, 2020. The parties shall comply with the Individual Rules and Emergency

Individual Rules and Practices on briefs, page limits, exhibits and courtesy copies.


Dated: August 18, 2020
       New York, New York
